Exhibit 10.2

 

Execution Version

 

REGISTRATION RIGHTS AGREEMENT

 

This REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made and entered into
as of April 20, 2017 by and among Syros Pharmaceuticals, Inc., a Delaware
corporation (the “Company”), and the “Investors” named in that certain
Securities Purchase Agreement by and among the Company and the Investors, dated
as of April 20, 2017 (the “Purchase Agreement”).  Capitalized terms used herein
have the respective meanings ascribed thereto in the Purchase Agreement unless
otherwise defined herein.

 

The parties hereby agree as follows:

 

1.                                      Certain Definitions.

 

As used in this Agreement, the following terms shall have the following
meanings:

 

“Investors” means the Investors identified in the Purchase Agreement and any
Affiliate or permitted transferee of any Investor who is a subsequent holder of
Registrable Securities.

 

“Prospectus” means (i) the prospectus included in any Registration Statement, as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by such
Registration Statement and by all other amendments and supplements to the
prospectus, including post-effective amendments and all material incorporated by
reference in such prospectus, and (ii) any “free writing prospectus” as defined
in Rule 405 under the 1933 Act.

 

“Register,” “registered” and “registration” refer to a registration made by
preparing and filing a Registration Statement or similar document in compliance
with the 1933 Act, and the declaration or ordering of effectiveness of such
Registration Statement or document.

 

“Registrable Securities” means (i) the Shares and (ii) any other securities
issued or issuable with respect to or in exchange for Shares, whether by merger,
charter amendment or otherwise; provided, that a security shall cease to be a
Registrable Security upon (A) sale pursuant to a Registration Statement or
Rule 144 under the 1933 Act, or (B) such security becoming eligible for sale
without restriction by the Investors pursuant to Rule 144 and without the
requirement to be in compliance with Rule 144(c)(1) (or any successor thereto)
promulgated under the 1933 Act.

 

“Registration Statement” means any registration statement of the Company under
the 1933 Act that covers the resale of any of the Registrable Securities
pursuant to the provisions of this Agreement, amendments and supplements to such
Registration Statement, including post-effective amendments, all exhibits and
all material incorporated by reference in such Registration Statement.

 

“Required Investors” means the Investors holding a majority of the Registrable
Securities outstanding from time to time.

 

“SEC” means the U.S. Securities and Exchange Commission.

 

--------------------------------------------------------------------------------


 

2.                                      Registration.

 

(a)                                 Registration Statements.

 

(i)                                     Promptly following the Closing Date but
no later than thirty (30) days after the Closing Date (the “Filing Deadline”),
the Company shall prepare and file with the SEC one Registration Statement
covering the resale of all of the Registrable Securities.  Subject to any SEC
comments, such Registration Statement shall include the plan of distribution
attached hereto as Exhibit A; provided, however, that no Investor shall be named
as an “underwriter” in such Registration Statement without the Investor’s prior
written consent.  Such Registration Statement also shall cover, to the extent
allowable under the 1933 Act and the rules promulgated thereunder (including
Rule 416), such indeterminate number of additional shares of Common Stock
resulting from stock splits, stock dividends or similar transactions with
respect to the Registrable Securities.  Such Registration Statement shall not
include any shares of Common Stock or other securities for the account of any
other holder without the prior written consent of the Required Investors.  Such
Registration Statement (and each amendment or supplement thereto, and each
request for acceleration of effectiveness thereof) shall be provided in
accordance with Section 3(c) to the Investors prior to its filing or other
submission.

 

(ii)                                  So long as Registrable Securities remain
outstanding, promptly following the date (the “Qualification Date”) upon which
the Company becomes eligible to use a registration statement on Form S-3 to
register the Registrable Securities for resale, but in no event more than thirty
(30) days after the Qualification Date (the “Qualification Deadline”), the
Company shall file a registration statement on Form S-3 covering the Registrable
Securities (or a post-effective amendment on Form S-3 to a registration
statement on Form S-1) (a “Shelf Registration Statement”) and shall use
commercially reasonable efforts to cause such Shelf Registration Statement to be
declared effective as promptly as practicable thereafter; provided that the
Company shall maintain the effectiveness of the Registration Statement then in
effect until such time as a Shelf Registration Statement covering the
Registrable Securities has been declared effective by the SEC.

 

(b)                                 Expenses.  The Company will pay all expenses
associated with each Registration Statement, including filing and printing fees,
the Company’s counsel and accounting fees and expenses, costs associated with
clearing the Registrable Securities for sale under applicable state securities
laws and listing fees, but excluding discounts, commissions, fees of
underwriters, selling brokers, dealer managers or similar securities industry
professionals with respect to the Registrable Securities being sold.

 

(c)                                  Effectiveness.

 

(i)                                     The Company shall use commercially
reasonable efforts to have each Registration Statement declared effective as
soon as practicable.  By 5:30 p.m. (Eastern time) on the second Business Day
following the date on which the Registration Statement is declared effective by
the SEC, the Company shall file with the SEC, in accordance with Rule 424 under
the 1933 Act, the final prospectus to be used in connection with sales pursuant
to such Registration Statement.  The Company shall notify the Investors by
facsimile or e-mail as promptly as practicable, and in any event, within
twenty-four (24) hours, after any Registration

 

2

--------------------------------------------------------------------------------


 

Statement is declared effective and shall simultaneously provide the Investors
with copies of any related Prospectus to be used in connection with the sale or
other disposition of the securities covered thereby.

 

(ii)                                  For not more than thirty (30) consecutive
days or for a total of not more than sixty (60) days in any twelve (12) month
period, the Company may suspend the use of any Prospectus included in any
Registration Statement contemplated by this Section in the event that the
Company determines in good faith that such suspension is necessary to (A) delay
the disclosure of material non-public information concerning the Company, the
disclosure of which at the time is not, in the good faith opinion of the
Company, in the best interests of the Company or (B) amend or supplement the
affected Registration Statement or the related Prospectus so that such
Registration Statement or Prospectus shall not include an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein, in the case of the Prospectus in light
of the circumstances under which they were made, not misleading (an “Allowed
Delay”); provided, that the Company shall promptly (a) notify each Investor in
writing of the commencement of an Allowed Delay, but shall not (without the
prior written consent of an Investor) disclose to such Investor any material
non-public information giving rise to an Allowed Delay, (b) advise the Investors
in writing to cease all sales under such Registration Statement until the end of
the Allowed Delay and (c) use commercially reasonable efforts to terminate an
Allowed Delay as promptly as practicable.

 

(d)                                 Effect of Failure to File and Obtain and
Maintain Effectiveness of Registration Statement.

 

(i)                                     If a Registration Statement covering the
Registrable Securities is not filed with the SEC on or prior to the Filing
Deadline, the Company will make pro rata payments to each Investor then holding
Registrable Securities, as liquidated damages and not as a penalty (the
“Registration Liquidated Damages”), in an amount equal to 1% of the aggregate
amount invested by such Investor for the initial day of failure to file such
Registration Statement by the Filing Deadline and for each subsequent 30-day
period (pro rata for any portion thereof) thereafter for which no such
Registration Statement is filed with respect to the Registrable Securities. 
Such payments shall be made to each Investor then holding Registrable Securities
in cash no later than ten (10) Business Days after the end of the date of the
initial failure to file such Registration Statement by the Filing Deadline and
each subsequent 30-day period, as applicable.  Interest shall accrue at the rate
of one percent (1%) per month on any such liquidated damages payments that shall
not be paid by the applicable payment date until such amount is paid in full.

 

(ii)                                  If (A) a Registration Statement covering
the Registrable Securities is not declared effective by the SEC prior to the
earlier of (i) five (5) Business Days after the SEC informs the Company that no
review of such Registration Statement will be made or that the SEC has no
further comments on such Registration Statement or (ii) the 60th day after the
Closing Date (or the 120th day if the SEC reviews such Registration Statement),
or (B) after a Registration Statement has been declared effective by the SEC,
sales cannot be made pursuant to such Registration Statement for any reason
(including, without limitation, by reason of a stop order or the Company’s
failure to update such Registration Statement), but excluding any Allowed Delay
or the inability of any Investor to sell the Registrable Securities covered
thereby due to market conditions or (C) after the date six months following the
Closing Date, and only in

 

3

--------------------------------------------------------------------------------


 

the event a Registration Statement is not effective or available to sell all
Registrable Securities, the Company fails to file with the SEC any required
reports under Section 13 or 15(d) of the 1934 Act such that it is not in
compliance with Rule 144(c)(1), as a result of which the Investors who are not
Affiliates of the Company are unable to sell Registrable Securities without
restriction under Rule 144 (or any successor thereto) promulgated under the 1933
Act (each of (A), (B) and (C), a “Maintenance Failure”), then the Company will
make pro rata payments to each Investor then holding Registrable Securities, as
liquidated damages and not as a penalty (the “Effectiveness Liquidated Damages”
and together with the Registration Liquidated Damages, the “Liquidated
Damages”), in an amount equal to 1% of the aggregate amount invested by such
Investor for the Registrable Securities then held by such Investor for the
initial day of a Maintenance Failure and for each 30-day period (pro rata for
any portion thereof) thereafter until the Maintenance Failure is cured (each, a
“Blackout Period”).  The Effectiveness Liquidated Damages shall be paid monthly
within ten (10) Business Days of the end of the date of such Maintenance Failure
and each subsequent 30-day period, as applicable.  Such payments shall be made
to each Investor then holding Registrable Securities in cash.  Interest shall
accrue at the rate of one percent (1%) per month on any such liquidated damages
payments that shall not be paid by the applicable payment date until such amount
is paid in full.

 

(iii)                               The parties agree that (1) notwithstanding
anything to the contrary herein or in the Purchase Agreement, no Liquidated
Damages shall be payable with respect to any period after the expiration of the
Effectiveness Period (as defined below) (it being understood that this sentence
shall not relieve the Company of any Liquidated Damages accruing prior to the
expiration of the Effectiveness Period), and in no event shall the aggregate
amount of Liquidated Damages payable to an Investor exceed, in the aggregate,
six percent (6%) of the aggregate purchase price paid by such Investor pursuant
to the Purchase Agreement and (2) except with respect to (A) the initial day of
failure to file a Registration Statement by the Filing Deadline and (B) the
initial day of any Maintenance Failure, in no event shall the Company be liable
in any thirty (30) day period for Liquidated Damages under this Agreement in
excess of one percent (1%) of the aggregate purchase price paid by the Investors
pursuant to the Purchase Agreement.

 

(iv)                              For the avoidance of doubt, the Liquidated
Damages described in this Section 2(d) shall not otherwise limit or affect any
other remedies at law or in equity available to the Investors with respect to
any breach of the Company’s obligations under this Agreement or the Purchase
Agreement.

 

(e)                                  Rule 415; Cutback.  If at any time the SEC
takes the position that the offering of some or all of the Registrable
Securities in a Registration Statement is not eligible to be made on a delayed
or continuous basis under the provisions of Rule 415 under the 1933 Act or
requires any Investor to be named as an “underwriter,” the Company shall use
commercially reasonable efforts to advocate before the SEC its reasonable
position that the offering contemplated by such Registration Statement is a
valid secondary offering and not an offering “by or on behalf of the issuer” as
defined in Rule 415 and that none of the Investors is an “underwriter.”  The
Investors shall have the right to select one legal counsel to review and oversee
any registration or matters pursuant to this Section 2(e), including
participation in any meetings or discussions with the SEC regarding the SEC’s
position and to comment on any written submission made to the SEC with respect
thereto, which counsel shall be designated by

 

4

--------------------------------------------------------------------------------


 

the holders of a majority of the Registrable Securities.  In the event that,
despite the Company’s commercially reasonable efforts and compliance with the
terms of this Section 2(e), the SEC does not alter its position, the Company
shall (i) remove from such Registration Statement such portion of the
Registrable Securities (the “Cut Back Shares”) and/or (ii) agree to such
restrictions and limitations on the registration and resale of the Registrable
Securities as the SEC may require to assure the Company’s compliance with the
requirements of Rule 415 (collectively, the “SEC Restrictions”); provided,
however, that the Company shall not agree to name any Investor as an
“underwriter” in such Registration Statement without the prior written consent
of such Investor.  Any cut-back imposed on the Investors pursuant to this
Section 2(e) shall be allocated among the Investors on a pro rata basis and
shall be applied first to any of the Registrable Securities of such Investor as
such Investor shall designate, unless the SEC Restrictions otherwise require or
provide or the Investors otherwise agree.  No liquidated damages shall accrue as
to any Cut Back Shares until such date as the Company is able to effect the
registration of such Cut Back Shares in accordance with any SEC Restrictions
applicable to such Cut Back Shares (such date, the “Restriction Termination
Date”).  From and after the Restriction Termination Date applicable to any Cut
Back Shares, all of the provisions of this Section 2 (including the Company’s
obligations with respect to the filing of a Registration Statement and its
obligations to use commercially reasonable efforts to have such Registration
Statement declared effective within the time periods set forth herein and the
liquidated damages provisions relating thereto) shall again be applicable to
such Cut Back Shares; provided, however, that (i) the Filing Deadline and/or the
Qualification Deadline, as applicable, for such Registration Statement including
such Cut Back Shares shall be ten (10) Business Days after such Restriction
Termination Date, and (ii) the date by which the Company is required to obtain
effectiveness with respect to such Cut Back Shares under Section 2(c) shall be
the 60th day immediately after the Restriction Termination Date (or the 120th
day if the SEC reviews such Registration Statement).

 

3.                                      Company Obligations.  The Company will
use commercially reasonable efforts to effect the registration of the
Registrable Securities in accordance with the terms hereof, and pursuant thereto
the Company will, as expeditiously as possible:

 

(a)                                 use commercially reasonable efforts to cause
such Registration Statement to become effective and to remain continuously
effective for a period that will terminate upon the earlier of (i) the date on
which all Registrable Securities covered by such Registration Statement as
amended from time to time, have been sold, and (ii) the date on which all
Registrable Securities covered by such Registration Statement may be sold
without restriction pursuant to Rule 144 and without the requirement to be in
compliance with Rule 144(c)(1) (or any successor thereto) promulgated under the
1933 Act (the “Effectiveness Period”) and advise the Investors promptly in
writing when the Effectiveness Period has expired;

 

(b)                                 prepare and file with the SEC such
amendments and post-effective amendments to such Registration Statement and the
related Prospectus as may be necessary to keep such Registration Statement
effective for the Effectiveness Period and to comply with the provisions of the
1933 Act and the 1934 Act with respect to the distribution of all of the
Registrable Securities covered thereby;

 

5

--------------------------------------------------------------------------------


 

(c)                                  provide copies to and permit each Investor
to review each Registration Statement and all amendments and supplements thereto
no fewer than  three (3) days prior to their filing with the SEC and to furnish
reasonable comments thereon;

 

(d)                                 furnish to each Investor whose Registrable
Securities are included in any Registration Statement (i) promptly after the
same is prepared and filed with the SEC, if requested by the Investor, one
(1) copy of any Registration Statement and any amendment thereto, each
preliminary prospectus and Prospectus and each amendment or supplement thereto,
and each letter written by or on behalf of the Company to the SEC or the staff
of the SEC, and each item of correspondence from the SEC or the staff of the
SEC, in each case relating to such Registration Statement (other than any
portion thereof which contains information for which the Company has sought
confidential treatment), and (ii) such number of copies of a Prospectus,
including a preliminary prospectus, and all amendments and supplements thereto
and such other documents as each Investor may reasonably request in order to
facilitate the disposition of the Registrable Securities owned by such Investor
that are covered by such Registration Statement;

 

(e)                                  use commercially reasonable efforts to
(i) prevent the issuance of any stop order or other suspension of effectiveness
and, (ii) if such order is issued, obtain the withdrawal of any such order at
the earliest practical moment;

 

(f)                                   prior to any public offering of
Registrable Securities, use commercially reasonable efforts to register or
qualify or cooperate with the Investors and their counsel in connection with the
registration or qualification of such Registrable Securities for the offer and
sale under the securities or blue sky laws of such jurisdictions requested by
the Investors and do any and all other commercially reasonable acts or things
necessary or advisable to enable the distribution in such jurisdictions of the
Registrable Securities covered by the Registration Statement; provided, however,
that the Company shall not be required in connection therewith or as a condition
thereto to (i) qualify to do business in any jurisdiction where it would not
otherwise be required to qualify but for this Section 3(f), (ii) subject itself
to general taxation in any jurisdiction where it would not otherwise be so
subject but for this Section 3(f), or (iii) file a general consent to service of
process in any such jurisdiction;

 

(g)                                  use commercially reasonable efforts to
cause all Registrable Securities covered by a Registration Statement to be
listed on each securities exchange, interdealer quotation system or other market
on which similar securities issued by the Company are then listed;

 

(h)                                 promptly notify the Investors, at any time
prior to the end of the Effectiveness Period, upon discovery that, or upon the
happening of any event as a result of which, the Prospectus includes an untrue
statement of a material fact or omits to state any material fact required to be
stated therein or necessary to make the statements therein not misleading in
light of the circumstances then existing (provided that such notice shall not,
without the prior written consent of an Investor, disclose to such Investor any
material non-public information regarding the Company), and promptly prepare,
file with the SEC and furnish to such holder a supplement to or an amendment of
such Prospectus as may be necessary so that such Prospectus shall not include an
untrue statement of a material fact or omit to state a material

 

6

--------------------------------------------------------------------------------


 

fact required to be stated therein or necessary to make the statements therein
not misleading in light of the circumstances then existing;

 

(i)                                     otherwise use commercially reasonable
efforts to comply with all applicable rules and regulations of the SEC under the
1933 Act and the 1934 Act, including, without limitation, Rule 172 under the
1933 Act, file any final Prospectus, including any supplement or amendment
thereof, with the SEC pursuant to Rule 424 under the 1933 Act, promptly inform
the Investors in writing if, at any time during the Effectiveness Period, the
Company does not satisfy the conditions specified in Rule 172 and, as a result
thereof, the Investors are required to deliver a Prospectus in connection with
any disposition of Registrable Securities and take such other actions as may be
reasonably necessary to facilitate the registration of the Registrable
Securities hereunder; and make available to its security holders, as soon as
reasonably practicable, but not later than the Availability Date (as defined
below), an earnings statement covering a period of at least twelve (12) months,
beginning after the effective date of each Registration Statement, which
earnings statement shall satisfy the provisions of Section 11(a) of the 1933
Act, including Rule 158 promulgated thereunder (for the purpose of this
subsection 3(i), “Availability Date” means the 45th day following the end of the
fourth fiscal quarter that includes the effective date of such Registration
Statement, except that, if such fourth fiscal quarter is the last quarter of the
Company’s fiscal year, “Availability Date” means the 90th day after the end of
such fourth fiscal quarter);

 

(j)                                    if requested by an Investor, the Company
shall (i) as soon as practicable, incorporate in a prospectus supplement or
post-effective amendment such information as an Investor reasonably requests to
be included therein relating to the sale and distribution of Registrable
Securities, including, without limitation, information with respect to the
number of Registrable Securities being offered or sold, the purchase price being
paid therefor and any other terms of the offering of the Registrable Securities
to be sold in such offering; (ii) as soon as practicable, make all required
filings of such prospectus supplement or post-effective amendment after being
notified of the matters to be incorporated in such prospectus supplement or
post-effective amendment; and (iii) as soon as practicable, supplement or make
amendments to any Registration Statement if reasonably requested by an Investor
holding any Registrable Securities;

 

(k)                                 within two (2) Business Days after a
Registration Statement which covers Registrable Securities is ordered effective
by the SEC, the Company shall deliver, and shall cause legal counsel for the
Company to deliver, to the transfer agent for such Registrable Securities (with
copies to the Investors whose Registrable Securities are included in such
Registration Statement) confirmation that such Registration Statement has been
declared effective by the SEC; and

 

(l)                                     with a view to making available to the
Investors the benefits of Rule 144 (or its successor rule) and any other rule or
regulation of the SEC that may at any time permit the Investors to sell shares
of Common Stock to the public without registration, the Company covenants and
agrees to: (i) make and keep adequate current public information available, as
those terms are understood and defined in Rule 144, until the earlier of (A) six
months after such date as all of the Registrable Securities may be sold without
restriction by the holders thereof pursuant to Rule 144 or any other rule of
similar effect or (B) such date as all of the Registrable Securities shall have
been resold; (ii) file with the SEC in a timely manner all reports and other

 

7

--------------------------------------------------------------------------------


 

documents required of the Company under the 1934 Act; and (iii) furnish to each
Investor upon request, as long as such Investor owns any Registrable Securities,
(A) a written statement by the Company that it has complied with the reporting
requirements of the 1934 Act, (B) a copy of the Company’s most recent Annual
Report on Form 10-K or Quarterly Report on Form 10-Q, and (C) such other
information as may be reasonably requested in order to avail such Investor of
any rule or regulation of the SEC that permits the selling of any such
Registrable Securities without registration.

 

4.                                      Due Diligence Review; Information.  The
Company shall, upon reasonable prior notice,  make available, during normal
business hours, for inspection and review by the Investors, and advisors to and
representatives of the Investors (who may or may not be affiliated with the
Investors and who are reasonably acceptable to the Company) (collectively, the
“Inspectors”), all pertinent financial and other records, and all other
corporate documents and properties of the Company (collectively, the “Records”),
as may be reasonably necessary for the purpose of such review, and cause the
Company’s officers, directors and employees, within a reasonable time period, to
supply all such information reasonably requested by the Inspectors (including,
without limitation, in response to all questions and other inquiries reasonably
made or submitted by any of them), prior to and from time to time after the
filing and effectiveness of such Registration Statement for the sole purpose of
enabling the Investors and their accountants and attorneys to conduct initial
and ongoing due diligence with respect to the Company and the accuracy of such
Registration Statement; provided, however, that each Inspector shall agree to
hold in strict confidence and shall not make any disclosure (except to such
Investor) or use of any Record or other information which the Company determines
in good faith to be confidential, and of which determination the Inspectors are
so notified, unless (a) the disclosure of such Records is necessary to avoid or
correct a misstatement or omission in any Registration Statement or is otherwise
required under the 1933 Act, (b) the release of such Records is ordered pursuant
to a final, non-appealable subpoena or order from a court or government body of
competent jurisdiction, or (c) the information in such Records has been made
generally available to the public other than by disclosure in violation of this
Section 4 or any other Transaction Document.

 

Notwithstanding the foregoing, the Company shall not disclose material nonpublic
information to the Investors, or to advisors to or representatives of the
Investors, unless prior to disclosure of such information the Company identifies
such information as being material nonpublic information and provides the
Investors, such advisors and such representatives with the opportunity to accept
or refuse to accept such material nonpublic information for review and any
Investor wishing to obtain such information enters into an appropriate
confidentiality agreement with the Company with respect thereto.

 

5.                                      Obligations of the Investors.

 

(a)                                 Each Investor shall furnish in writing to
the Company such information regarding itself, the Registrable Securities held
by it and the intended method of disposition of the Registrable Securities held
by it, as shall be reasonably required to effect the registration of such
Registrable Securities, and shall execute such documents in connection with such
registration as the Company may reasonably request.  At least five (5) Business
Days prior to the first anticipated filing date of any Registration Statement,
the Company shall notify each Investor

 

8

--------------------------------------------------------------------------------


 

of the information the Company requires from such Investor if such Investor
elects to have any of the Registrable Securities included in such Registration
Statement.  An Investor shall provide such information to the Company at least
two (2) Business Days prior to the first anticipated filing date of such
Registration Statement if such Investor elects to have any of the Registrable
Securities included in such Registration Statement.

 

(b)                                 Each Investor, by its acceptance of the
Registrable Securities, agrees to cooperate with the Company as reasonably
requested by the Company in connection with the preparation and filing of a
Registration Statement hereunder, unless such Investor has notified the Company
in writing of its election to exclude all of its Registrable Securities from
such Registration Statement.

 

(c)                                  Each Investor agrees that, upon receipt of
any notice from the Company of either (i) the commencement of an Allowed Delay
pursuant to Section 2(c)(ii) or (ii) the happening of an event pursuant to
Section 3(h) hereof, such Investor will immediately discontinue disposition of
Registrable Securities pursuant to any Registration Statement covering such
Registrable Securities, until the Investor is advised by the Company that such
dispositions may again be made.

 

(d)                                 Each Investor covenants and agrees that it
will comply with the prospectus delivery requirements of the 1933 Act as
applicable to it or an exemption therefrom in connection with sales of
Registrable Securities pursuant to any Registration Statement.

 

6.                                      Indemnification.

 

(a)                                 Indemnification by the Company.  The Company
will indemnify and hold harmless each Investor and its officers, directors,
partners, members, employees, investment advisers and agents, and each other
person, if any, who controls such Investor within the meaning of the 1933 Act,
against any losses, claims, damages or liabilities, joint or several, to which
they may become subject under the 1933 Act or otherwise, insofar as such losses,
claims, damages or liabilities (or actions in respect thereof) arise out of or
are based upon (i) any untrue statement or alleged untrue statement or omission
or alleged omission of any material fact contained in any Registration
Statement, any preliminary Prospectus or final Prospectus, or any amendment or
supplement thereof or (ii) any violation by the Company or its agents of any
rule or regulation promulgated under the 1933 Act or 1934 Act applicable to the
Company or its agents and relating to action or inaction required of the Company
in connection with such registration, and will reimburse such Investor, and each
such officer, director, partner, member, employee, investment adviser, agent and
each such controlling person for any legal or other documented, out-of-pocket
expenses reasonably incurred by them in connection with investigating or
defending any such loss, claim, damage, liability or action; provided, however,
that the Company will not be liable in any such case if and to the extent that
any such loss, claim, damage or liability arises out of or is based upon (i) an
untrue statement or alleged untrue statement or omission or alleged omission so
made in conformity with information furnished by such Investor or any such
controlling person in writing specifically for use in such Registration
Statement or Prospectus, (ii) the use by an Investor of an outdated or defective
Prospectus after the Company has notified such Investor in writing that such
Prospectus is outdated or defective or (iii) an Investor’s failure to send or
give a copy of the Prospectus or supplement (as then

 

9

--------------------------------------------------------------------------------


 

amended or supplemented), if required (and not exempted) to the Persons
asserting an untrue statement or omission or alleged untrue statement or
omission at or prior to the written confirmation of the sale of Registrable
Securities.

 

(b)                                 Indemnification by the Investors.  Each
Investor agrees, severally but not jointly, to indemnify and hold harmless, to
the fullest extent permitted by law, the Company, its directors, officers,
employees, stockholders and each person who controls the Company (within the
meaning of the 1933 Act) against any losses, claims, damages, liabilities and
expense (including reasonable attorney fees) resulting from any untrue statement
of a material fact or any omission of a material fact required to be stated in
any Registration Statement or Prospectus or preliminary Prospectus or amendment
or supplement thereto or necessary to make the statements therein not
misleading, to the extent, but only to the extent that such untrue statement or
omission is contained in any information furnished in writing by such Investor
to the Company specifically for inclusion in such Registration Statement or
Prospectus or amendment or supplement thereto.  Except to the extent that any
such losses, claims, damages, liabilities or expenses are finally judicially
determined to have resulted from an Investor’s fraud or willful misconduct, in
no event shall the liability of an Investor be greater in amount than the dollar
amount of the proceeds (net of all expense paid by such Investor in connection
with any claim relating to this Section 6 and the amount of any damages such
Investor has otherwise been required to pay by reason of such untrue statement
or omission) received by such Investor upon the sale of the Registrable
Securities included in such Registration Statement giving rise to such
indemnification obligation.

 

(c)                                  Conduct of Indemnification Proceedings. 
Any person entitled to indemnification hereunder shall (i) give prompt notice to
the indemnifying party of any claim with respect to which it seeks
indemnification and (ii) permit such indemnifying party to assume the defense of
such claim with counsel reasonably satisfactory to the indemnified party;
provided that any person entitled to indemnification hereunder shall have the
right to employ separate counsel and to participate in the defense of such
claim, but the fees and expenses of such counsel shall be at the expense of such
person unless (a) the indemnifying party has agreed in writing to pay such fees
or expenses, (b) the indemnifying party shall have failed to assume the defense
of such claim and employ counsel reasonably satisfactory to such person or
(c) in the reasonable judgment of any such person, based upon written advice of
its counsel, a conflict of interest exists between such person and the
indemnifying party with respect to such claims (in which case, if the person
notifies the indemnifying party in writing that such person elects to employ
separate counsel at the expense of the indemnifying party, the indemnifying
party shall not have the right to assume the defense of such claim on behalf of
such person); and provided, further, that the failure of any indemnified party
to give notice as provided herein shall not relieve the indemnifying party of
its obligations hereunder, except to the extent that such failure to give notice
shall materially adversely affect the indemnifying party in the defense of any
such claim or litigation.  It is understood that the indemnifying party shall
not, in connection with any proceeding in the same jurisdiction, be liable for
fees or expenses of more than one separate firm of attorneys at any time for all
such indemnified parties.  No indemnifying party will, except with the consent
of the indemnified party, consent to entry of any judgment or enter into any
settlement that does not include as an unconditional term thereof the giving by
the claimant or plaintiff to such indemnified party of a release from all
liability in respect of such claim or litigation.

 

10

--------------------------------------------------------------------------------


 

(d)                                 Contribution.  If for any reason the
indemnification provided for in the preceding paragraphs (a) and (b) is
unavailable to an indemnified party or insufficient to hold it harmless, other
than as expressly specified therein, then the indemnifying party shall
contribute to the amount paid or payable by the indemnified party as a result of
such loss, claim, damage or liability in such proportion as is appropriate to
reflect the relative fault of the indemnified party and the indemnifying party,
as well as any other relevant equitable considerations.  No person guilty of
fraudulent misrepresentation within the meaning of Section 11(f) of the 1933 Act
shall be entitled to contribution from any person not guilty of such fraudulent
misrepresentation.  Except to the extent that any such losses, claims, damages
or liabilities are finally judicially determined to have resulted from a holder
of Registrable Securities’ fraud or willful misconduct, in no event shall the
contribution obligation of such holder be greater in amount than the dollar
amount of the proceeds (net of all expenses paid by such holder in connection
with any claim relating to this Section 6 and the amount of any damages such
holder has otherwise been required to pay by reason of such untrue or alleged
untrue statement or omission or alleged omission) received by it upon the sale
of the Registrable Securities giving rise to such contribution obligation.

 

7.                                      Miscellaneous.

 

(a)                                 Amendments and Waivers.  This Agreement may
be amended only by a writing signed by the Company and the Required Investors. 
The Company may take any action herein prohibited, or omit to perform any act
herein required to be performed by it, only if the Company shall have obtained
the written consent to such amendment, action or omission to act of the Required
Investors.

 

(b)                                 Notices.  All notices and other
communications provided for or permitted hereunder shall be made as set forth in
Section 9.4 of the Purchase Agreement.

 

(c)                                  Assignments and Transfers by Investors. 
The provisions of this Agreement shall be binding upon and inure to the benefit
of the Investors and their respective successors and assigns.  An Investor may
transfer or assign, in whole or from time to time in part, to one or more
persons its rights hereunder in connection with the transfer of Registrable
Securities by such Investor to such person, provided that such Investor complies
with all laws applicable thereto, and the provisions of the Purchase Agreement,
and provides written notice of assignment to the Company promptly after such
assignment is effected, and such person agrees in writing to be bound by all of
the provisions contained herein.

 

(d)                                 Assignments and Transfers by the Company. 
This Agreement may not be assigned by the Company (whether by operation of law
or otherwise) without the prior written consent of the Required Investors,
provided, however, that in the event that the Company is a party to a merger,
consolidation, share exchange or similar business combination transaction in
which the Common Stock is converted into the equity securities of another
Person, from and after the effective time of such transaction, such Person
shall, by virtue of such transaction, be deemed to have assumed the obligations
of the Company hereunder, the term “Company” shall be deemed to refer to such
Person and the term “Registrable Securities” shall be deemed to include the
securities received by the Investors in connection with such transaction unless
such securities are otherwise freely tradable by the Investors after giving
effect to such transaction.

 

11

--------------------------------------------------------------------------------


 

(e)                                  Benefits of the Agreement.  The terms and
conditions of this Agreement shall inure to the benefit of and be binding upon
the respective permitted successors and assigns of the parties.  Nothing in this
Agreement, express or implied, is intended to confer upon any party other than
the parties hereto or their respective successors and assigns any rights,
remedies, obligations, or liabilities under or by reason of this Agreement,
except as expressly provided in this Agreement.

 

(f)                                   Counterparts; Faxes.  This Agreement may
be executed in two or more counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument.  This Agreement may also be executed via facsimile or e-mail, which
shall be deemed an original.

 

(g)                                  Titles and Subtitles.  The titles and
subtitles used in this Agreement are used for convenience only and are not to be
considered in construing or interpreting this Agreement.

 

(h)                                 Severability.  Any provision of this
Agreement that is prohibited or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof but shall
be interpreted as if it were written so as to be enforceable to the maximum
extent permitted by applicable law, and any such prohibition or unenforceability
in any jurisdiction shall not invalidate or render unenforceable such provision
in any other jurisdiction.  To the extent permitted by applicable law, the
parties hereby waive any provision of law which renders any provisions hereof
prohibited or unenforceable in any respect.

 

(i)                                     Further Assurances.  The parties shall
execute and deliver all such further instruments and documents and take all such
other actions as may reasonably be required to carry out the transactions
contemplated hereby and to evidence the fulfillment of the agreements herein
contained.

 

(j)                                    Entire Agreement.  This Agreement is
intended by the parties as a final expression of their agreement and intended to
be a complete and exclusive statement of the agreement and understanding of the
parties hereto in respect of the subject matter contained herein.  This
Agreement supersedes all prior agreements and understandings between the parties
with respect to such subject matter.

 

(k)                                 Governing Law; Consent to Jurisdiction;
Waiver of Jury Trial.  This Agreement shall be governed by, and construed in
accordance with, the internal laws of the State of New York without regard to
the choice of law principles thereof.  Each of the parties hereto irrevocably
submits to the exclusive jurisdiction of the courts of the State of New York
located in New York County and the United States District Court for the Southern
District of New York for the purpose of any suit, action, proceeding or judgment
relating to or arising out of this Agreement and the transactions contemplated
hereby.  Service of process in connection with any such suit, action or
proceeding may be served on each party hereto anywhere in the world by the same
methods as are specified for the giving of notices under this Agreement.  Each
of the parties hereto irrevocably consents to the jurisdiction of any such court
in any such suit, action or proceeding and to the laying of venue in such
court.  Each party hereto irrevocably waives any

 

12

--------------------------------------------------------------------------------


 

objection to the laying of venue of any such suit, action or proceeding brought
in such courts and irrevocably waives any claim that any such suit, action or
proceeding brought in any such court has been brought in an inconvenient forum. 
EACH OF THE PARTIES HERETO WAIVES ANY RIGHT TO REQUEST A TRIAL BY JURY IN ANY
LITIGATION WITH RESPECT TO THIS AGREEMENT AND REPRESENTS THAT COUNSEL HAS BEEN
CONSULTED SPECIFICALLY AS TO THIS WAIVER.

 

(l)                                     Cumulative Remedies. The remedies
provided herein are cumulative and not exclusive of any remedies provided by
law.

 

[remainder of page intentionally left blank]

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement or caused their
duly authorized officers to execute this Agreement as of the date first above
written.

 

COMPANY:

SYROS PHARMACEUTICALS, INC.

 

 

 

By:

/s/ Nancy Simonian

 

 

Name: Nancy Simonian

 

 

Title: Chief Executive Officer

 

14

--------------------------------------------------------------------------------


 

INVESTOR:

Salthill Investors (Bermuda) L.P.

 

By: Wellington Management Company

 

LLP, as investment adviser

 

 

 

 

 

By:

/s/ Emily Babalas

 

 

Name: Emily D. Babalas

 

 

Title: Managing Director and Counsel

 

--------------------------------------------------------------------------------


 

INVESTOR:

Salthill Partners, L.P.

 

By: Wellington Management Company

 

LLP, as investment adviser

 

 

 

 

 

 

 

By:

/s/ Emily Babalas

 

 

Name: Emily D. Babalas

 

 

Title: Managing Director and Counsel

 

--------------------------------------------------------------------------------


 

INVESTOR:

Hawkes Bay Master Investors (Cayman) LP

 

By: Wellington Management Company LLP,

 

as investment adviser

 

 

 

 

 

By:

/s/ Emily Babalas

 

 

Name: Emily D. Babalas

 

 

Title: Managing Director and Counsel

 

--------------------------------------------------------------------------------


 

INVESTOR:

Wellington Trust Company, National

 

Association Multiple Collective Investment

 

Funds Trust, Biotechnology Portfolio

 

By: Wellington Management Company LLP,

 

as investment adviser

 

 

 

 

 

By:

/s/ Emily Babalas

 

 

Name: Emily D. Babalas

 

 

Title: Managing Director and Counsel

 

--------------------------------------------------------------------------------


 

INVESTOR:

 

 

 

 

 

By: Baker Bros. Advisors LP, Management Company and Investment Adviser to BAKER
BROTHERS LIFE SCIENCES, L.P., pursuant to authority granted to it by Baker
Brothers Life Sciences Capital, L.P., general partner to BAKER BROTHERS LIFE
SCIENCES, L.P., and not as the general partner

 

By: Baker Bros. Advisors LP, Management Company and Investment Adviser to 667,
L.P., pursuant to authority granted to it by Baker Biotech Capital, L.P.,
general partner to 667, L.P., and not as the general partner

 

 

/s/ Scott Lessing

 

/s/ Scott Lessing

By: Scott L. Lessing, President

 

By: Scott L. Lessing, President

 

--------------------------------------------------------------------------------


 

INVESTOR:

CRMA SPV, L.P.

 

 

 

 

 

 By:

/s/Bihua Chen

 

 

Name:Bihua Chen

 

 

Title:Managing Member of the Special LP

 

--------------------------------------------------------------------------------


 

INVESTOR:

Cormorant Global Healthcare Master Fund, LP

 

 

 

 

 

By:

/s/Bihua Chen

 

 

Name:Bihua Chen

 

 

Title:Managing Member of the GP

 

--------------------------------------------------------------------------------


 

INVESTOR:

 

 

 

 

 

 

By:

/s/Eli Casdin

 

 

Name:Eli Casdin

 

 

Title:CIO

 

--------------------------------------------------------------------------------


 

INVESTOR:

 

 

 

 

 

 

By:

/s/Srinivas Akkaraju

 

 

Name:Srinivas Akkaraju

 

 

Title:Managing General Partner

 

--------------------------------------------------------------------------------


 

INVESTOR:

 

 

 

 

 

 

By:

/s/ James Silverman

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

INVESTOR:

 

 

 

 

 

 

By:

/s/David Greenhouse

 

 

Name:David Greenhouse

 

 

Title:Managing Partner

 

--------------------------------------------------------------------------------


 

Plan of Distribution

 

The selling stockholders, which as used herein includes donees, pledgees,
transferees or other successors-in-interest selling shares of common stock or
interests in shares of common stock received after the date of this prospectus
from a selling stockholder as a gift, pledge, partnership distribution or other
transfer, may, from time to time, sell, transfer or otherwise dispose of any or
all of their shares of common stock or interests in shares of common stock on
any stock exchange, market or trading facility on which the shares are traded or
in private transactions.  These dispositions may be at fixed prices, at
prevailing market prices at the time of sale, at prices related to the
prevailing market price, at varying prices determined at the time of sale, or at
negotiated prices.

 

The selling stockholders may use any one or more of the following methods when
disposing of shares or interests therein:

 

– ordinary brokerage transactions and transactions in which the broker-dealer
solicits purchasers;

 

– block trades in which the broker-dealer will attempt to sell the shares as
agent, but may position and resell a portion of the block as principal to
facilitate the transaction;

 

– purchases by a broker-dealer as principal and resale by the broker-dealer for
its account;

 

– an exchange distribution in accordance with the rules of the applicable
exchange;

 

– privately negotiated transactions;

 

– short sales effected after the date the registration statement of which this
prospectus is a part is declared effective by the SEC;

 

– through the writing or settlement of options or other hedging transactions,
whether through an options exchange or otherwise;

 

– broker-dealers may agree with the selling stockholders to sell a specified
number of such shares at a stipulated price per share;

 

– a combination of any such methods of sale; and

 

– any other method permitted by applicable law.

 

The selling stockholders may, from time to time, pledge or grant a security
interest in some or all of the shares of common stock owned by them and, if they
default in the performance of their secured obligations, the pledgees or secured
parties may offer and sell the shares of common stock, from time to time, under
this prospectus, or under an amendment to this prospectus under
Rule 424(b)(3) or other applicable provision of the Securities Act of 1933, as
amended (the “Securities Act”), amending the list of selling stockholders to
include the pledgee, transferee or other successors in interest as selling
stockholders under this prospectus.  The

 

--------------------------------------------------------------------------------


 

selling stockholders also may transfer the shares of common stock in other
circumstances, in which case the transferees, pledgees or other successors in
interest will be the selling beneficial owners for purposes of this prospectus.

 

In connection with the sale of our common stock or interests therein, the
selling stockholders may enter into hedging transactions with broker-dealers or
other financial institutions, which may in turn engage in short sales of the
common stock in the course of hedging the positions they assume.  The selling
stockholders may also sell shares of our common stock short and deliver these
securities to close out their short positions, or loan or pledge the common
stock to broker-dealers that in turn may sell these securities.  The selling
stockholders may also enter into option or other transactions with
broker-dealers or other financial institutions or the creation of one or more
derivative securities which require the delivery to such broker-dealer or other
financial institution of shares offered by this prospectus, which shares such
broker-dealer or other financial institution may resell pursuant to this
prospectus (as supplemented or amended to reflect such transaction).

 

The aggregate proceeds to the selling stockholders from the sale of the common
stock offered by them will be the purchase price of the common stock less
discounts or commissions, if any.  Each of the selling stockholders reserves the
right to accept and, together with their agents from time to time, to reject, in
whole or in part, any proposed purchase of common stock to be made directly or
through agents.  We will not receive any of the proceeds from this offering. 
Upon any exercise of the warrants by payment of cash, however, we will receive
the exercise price of the warrants.

 

The selling stockholders also may resell all or a portion of the shares in open
market transactions in reliance upon Rule 144 under the Securities Act of 1933,
provided that they meet the criteria and conform to the requirements of that
rule.

 

The selling stockholders and any underwriters, broker-dealers or agents that
participate in the sale of the common stock or interests therein may be
“underwriters” within the meaning of Section 2(11) of the Securities Act.  Any
discounts, commissions, concessions or profit they earn on any resale of the
shares may be underwriting discounts and commissions under the Securities Act. 
Selling stockholders who are “underwriters” within the meaning of Section 2(11)
of the Securities Act will be subject to the prospectus delivery requirements of
the Securities Act.

 

To the extent required, the shares of our common stock to be sold, the names of
the selling stockholders, the respective purchase prices and public offering
prices, the names of any agents, dealer or underwriter, and any applicable
commissions or discounts with respect to a particular offer will be set forth in
an accompanying prospectus supplement or, if appropriate, a post-effective
amendment to the registration statement that includes this prospectus.

 

In order to comply with the securities laws of some states, if applicable, the
common stock may be sold in these jurisdictions only through registered or
licensed brokers or dealers.  In addition, in some states the common stock may
not be sold unless it has been registered or qualified for sale or an exemption
from registration or qualification requirements is available and is complied
with.

 

--------------------------------------------------------------------------------


 

We have advised the selling stockholders that the anti-manipulation rules of
Regulation M under the Securities Exchange Act of 1934, as amended, may apply to
sales of shares in the market and to the activities of the selling stockholders
and their affiliates.  In addition, to the extent applicable we will make copies
of this prospectus (as it may be supplemented or amended from time to time)
available to the selling stockholders for the purpose of satisfying the
prospectus delivery requirements of the Securities Act.  The selling
stockholders may indemnify any broker-dealer that participates in transactions
involving the sale of the shares against certain liabilities, including
liabilities arising under the Securities Act.

 

We have agreed to indemnify the selling stockholders against liabilities,
including liabilities under the Securities Act and state securities laws,
relating to the registration of the shares offered by this prospectus.

 

We have agreed with the selling stockholders to keep the registration statement
of which this prospectus constitutes a part effective until the earlier of
(1) such time as all of the shares covered by this prospectus have been disposed
of pursuant to and in accordance with such registration statement or (2) the
date on which all of the shares may be sold without restriction pursuant to
Rule 144 of the Securities Act.

 

--------------------------------------------------------------------------------